Title: The American Peace Commissioners to Robert R. Livingston, 20 December 1782
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Livingston, Robert R.


SirParis December 20. 1782
The Proposal inclosed, has been transmitted to us by Mr Bridgen, a Gentleman in London, who has been uniformly a Friend to America, and in a Variety of Ways, and at a great Expence has Served her Cause. It is a Project for introducing Copper Coins into the United States, and Seems to Us to merit the early Attention of Congress, to whom We have the Honour to recommend it.

With the greatest Respect, We have the Honour to be, Sir, your most obedient and most humble Servants
John AdamsB FranklinJohn JayHenry Laurens.
Robert R. Livingston Esqr Secretary of State for the Department of foreign Affairs.
